EXHIBIT 10.28

 

SEAGATE TECHNOLOGY (“ST”)

APPROVED INDEPENDENT BOARD MEMBER COMPENSATION

APRIL 28, 2005

 

· INITIAL GRANT OF AN OPTION FOR 100,000 SHARES OF ST STOCK AT FAIR MARKET VALUE
AS OF THE DATE OF GRANT, WITH A FOUR-YEAR VESTING SCHEDULE, 25% CLIFF PER YEAR,
UPON ELECTION TO THE BOARD, EFFECTIVE AS OF THE DATE OF ELECTION AS A BOARD
MEMBER BY THE ST SHAREHOLDERS

 

· ANNUAL REFRESHMENT GRANT EACH YEAR THEREAFTER, UPON RE-ELECTION TO THE BOARD,
OF AN OPTION FOR 25,000 SHARES OF ST STOCK AT FAIR MARKET VALUE AS OF THE DATE
OF GRANT, WITH A FOUR YEAR VESTING SCHEDULE. GRANT TO BE MADE ON THE DAY OF
RE-ELECTION TO THE BOARD EACH YEAR AT ANNUAL MEETING TO EACH BOARD MEMBER WITH
SIX (6) MONTHS’ TENURE AS OF DATE OF ANNUAL MEETING

 

· CASH RETAINER OF $50,000 PER YEAR, PAYABLE IN FOUR EQUAL INSTALLMENTS OF
$12,500 PER QUARTER, PAYABLE TO DIRECTORS IN GOOD STANDING AT THE DATE OF EACH
REGULAR QUARTERLY BOARD MEETING

 

· AN ADDITIONAL CASH RETAINER OF $50,000 PER YEAR, PAYABLE IN FOUR EQUAL
INSTALLMENTS OF $12,500 PAYABLE ON THE FIRST DAY OF EACH CALENDAR QUARTER, TO
THE BOARD MEMBER SERVING AS THE CHAIRMAN OF THE AUDIT COMMITTEE

 

· CASH PAYMENT OF $2,500 PER QUARTERLY MEETING ATTENDED IN PERSON, TO MEMBERS OF
THE AUDIT COMMITTEE, EFFECTIVE THE FOURTH QUARTER OF FISCAL 2004 (EXCLUDING
AUDIT COMMITTEE CHAIRMAN)

 

· CASH PAYMENT OF $2,500 PER QUARTERLY MEETING ATTENDED IN PERSON, TO MEMBERS OF
THE COMPENSATION COMMITTEE, EFFECTIVE WITH PAYMENT FOR THE FOURTH QUARTER OF
FISCAL 2005

 

· NO PER MEETING COMPENSATION FOR BOARD OR COMMITTEE MEETINGS OTHER THAN AUDIT
COMMITTEE AND COMPENSATION COMMITTEE MEETING COMPENSATION AS SET OUT ABOVE

 

· REIMBURSEMENT FOR BOARD MEETING TRAVEL AND RELATED EXPENSES